DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Claims 2-6 and 10-18 are supported by parent applications 15/334,035 and 14/696,252 and, accordingly, these claims receive the priority benefit of those applications.  However, claims 7-9 and 19-20 are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by these applications.  For example, the laser sight deactivator and the rubber/silicone surface are not disclosed in the earliest parent applications.  These features are disclosed in prior application 15/469,172, and accordingly, these claims will receive the priority benefit of that application, namely March 24, 2017.
Claim Objections
Claim 19 should end with a period.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation "the pliable material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 should read “waistband connector”.
Claim 10 should read “the back panel” at line 11.
Claim 11 should not reintroduce “a pair of sides” for the front panel because these are introduced in claim 10.
Claims 4-9 and 12-20 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2015/0237998 to Stevens.
Regarding claim 10, Stevens discloses an internal pocket configured to be (i.e. capable of being) connected to a wearer's clothing and be at least partially located under the wearer's clothing and configured to conceal (i.e. capable of concealing) an object located in the internal pocket and provide selective access thereto, the internal pocket comprising: a pouch comprised of a front panel and a back panel (see Annotated 

    PNG
    media_image1.png
    529
    536
    media_image1.png
    Greyscale

Stevens Annotated Fig. 5
Regarding claim 11, Stevens discloses wherein the front panel comprises a bottom (see Annotated Fig. 5 above) and a pair of sides (sides of front panel), and the back panel comprises a bottom (see Annotated Fig. 5 above) and a pair of sides (sides of back panel), the bottom of the back panel being connected to the bottom of the front panel (see Annotated Fig. 5 above), a portion of each side of the back panel extending upwardly from the bottom of the back panel being connected to a portion of each side of the front panel extending upwardly from the bottom of the front panel to define the 
Regarding claim 12, Stevens discloses wherein when the cover portion of the back panel is not attached to the waistline connector, an object may be placed into the pouch between the front and back panels (Fig. 6B), wherein when the cover portion of the back panel is connected to the waistline connector, the object is secured in the pouch (Fig. 5-6A), and wherein when the cover portion of the back panel is pulled upwardly, the pouch is pulled upwardly as the front panel peels up from the top portion, and the object is positioned above the waistline of the user's pants for retrieval (if the cover portion is pulled upwardly, the front panel peels up as claimed, and the object is above the waistline – for example, if the cover is pulled upward from the orientation in Fig. 6B).
Regarding claim 14, Stevens discloses wherein the waistline connector comprises a clip (140) attached to the top portion of the front panel.
Regarding claim 15, Stevens discloses wherein the cover portion of the back panel comprises a magnet (para. 0027) that removably attaches to the clip (indirect connection through the pocket).
Regarding claim 16, Stevens discloses wherein the top portion of the front panel is attached to an inside portion of the waistline connector (see Annotated Fig. 5 above), the front panel including the top portion and the inside portion of the waistline connector being configured to be (i.e. capable of being) disposed on an inside of the user's pants while the waistline connector is attached to the waistline of the user's pants (the 
Regarding claim 17, Stevens discloses wherein the object is located completely below a top of the folded over front panel when the object is located in the pouch and the cover portion of the back panel is attached to the waistline connector (see Annotated Fig. 5 above and Fig. 6A; the firearm is below a top of the front panel and the backpanel is indirectly attached to the waistline connector).
Regarding claim 18, Stevens discloses wherein the pouch is sized to fit a firearm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of US Published Application 2003/0094470 to Cragg.
Regarding claim 13, Stevens discloses the waistline connector attached to the top portion of the front panel (see Annotated Fig. 5 above).  Stevens fails to disclose a belt loop.  However, Cragg discloses a holster including a belt loop (122).  It would have been obvious to one of ordinary skill to have used a belt loop in Stevens because doing so only involves a simple substitution of one known, equivalent belt connection element for another to obtain predictable results.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of US Published Application 2015/0184978 to Hedeen.
Regarding claim 19, Stevens discloses wherein the pouch defines a holster for a firearm.  Stevens fails to disclose a laser sight deactivator.  However, Hedeen discloses a holster including a laser sight deactivator (paras. 0082-0083).  It would have been obvious to one of ordinary skill to have included a laser sight activator/deactivator in the holster to automatically turn off a laser sight when a gun is holstered and to turn on the sight when the gun is drawn, as taught by Hedeen (paras. 0082-0083).
Regarding claim 20, the combination from claim 19 discloses wherein the laser sight deactivator comprises a magnet.  
Allowable Subject Matter
Claims 2-9 are rejected under Section 112(b), but would be allowable if the Section 112(b) rejection is addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734